May 13, 2016 U.S. Securities and Exchange Commission F Street, N.E. Washington, DC 20549 Re: Vanguard Montgomery Funds (the Trust) File No. 333-145624 Ladies and Gentlemen: Enclosed is Post-Effective Amendment No. 21 to the Registration Statement on Form N-1A for Vanguard Montgomery Funds, which we are filing pursuant to Rule 485(b) under the Securities Act of 1933. The sole purpose of the Amendment is to file the risk/return summary section of the Post-Effective Amendment in eXtensible Business Reporting Language (XBRL) for each series and class of the the above mentioned Trust. This Amendment does not contain disclosures that would render it ineligible to become effective under 485(b). Pursuant to the requirements of Rule 485(b), this Amendment designates an immediate effective date of May 13, 2016. If you have any questions or comments concerning the enclosed Amendment, please contact me at (610) 669-1538. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. Enclosures cc: Asen Parachkevov, Esq. U.S. Securities and Exchange Commission SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the Securities Act) and the Investment Company Act, the Registrant hereby certifies that it meets all requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Valley Forge and the Commonwealth of Pennsylvania, on the 13th day of May, 2016. VANGUARD MONTGOMERY FUNDS BY: /s/ F. William McNabb III* F. William McNabb III Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ F. William McNabb III* Chairman and Chief Executive May 13, 2016 Officer F. William McNabb /s/ Emerson U. Fullwood* Trustee May 13, 2016 Emerson U. Fullwood /s/ Rajiv L. Gupta* Trustee May 13, 2016 Rajiv L. Gupta /s/ Amy Gutmann* Trustee May 13, 2016 Amy Gutmann /s/ JoAnn Heffernan Heisen* Trustee May 13, 2016 JoAnn Heffernan Heisen /s/ F. Joseph Loughrey* Trustee May 13, 2016 F. Joseph Loughrey /s/ Mark Loughridge* Trustee May 13, 2016 Mark Loughridge /s/ Scott C. Malpass* Trustee May 13, 2016 Scott C. Malpass /s/ André F. Perold* Trustee May 13, 2016 André F. Perold /s/ Peter F. Volanakis* Trustee May 13, 2016 Peter F. Volanakis /s/ Thomas J. Higgins* Chief Financial Officer May 13, 2016 Thomas J. Higgins *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014, see File Number 2-17620, I ncorporated by Reference. C-1 INDEX TO EXHIBITS XBRL Instance Document Ex-101.INS XBRL Taxonomy Extension Schema Document Ex-101.SCH XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.CAL XBRL Taxonomy Extension Definition Linkbase Document. Ex-101.DEF XBRL Taxonomy Extension Labels Linkbase Document Ex-101.LAB XBRL Taxonomy Extension Presentation Linkbase Document Ex-101.PRE
